Exhibit 99.2 2 Except for the historical information contained herein, this presentation may contain forward-looking statements. Such statements are inherently subject to risks and uncertainties. Forward-looking statements involve various important assumptions, risks, uncertainties and other factors which could cause our actual results to differ materially from those expressed in such forward-looking statements. Forward-looking statements in this discussion can be identified by words such as "anticipate," "believe," "could," "estimate," "expect," "plan," "intend," "may," "should," "we look forward" or the negative of these terms or similar expressions. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, performance or achievement. Actual results could differ materially from those contemplated by the forward-looking statements as a result of certain factors including, but not limited to, competitive factors and pricing pressures, changes in legal and regulatory requirements, cancellation or deferral of customer orders, technological change or difficulties, difficulties in the timely development of new products, difficulties in manufacturing, outcome of pending litigation, commercialization and trade difficulties and current economic conditions, including the potential for significant changes in US defense spending under the current Administration which could affect future funding of programs, and allocations within the budget to various programs, as well as the factors set forth in our public filings with the Securities and Exchange Commission. We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. John A. Thonet Chairman of the Board Richard F. Poirier Chief Executive Officer and President žMarkets include U. S. Military, Defense Contractors and Allied Countries ž1,000 employees at seven manufacturing facilities žEstablished in 1965.2010 marks our 45th anniversary žCorporate Office in Lancaster, Pennsylvania žNASDAQ : HRLY žRevenues:FY 2010: $188 million žLeading supplier of electronic components and systems specializing in microwave and millimeter wave technology žProvide Design, Engineering and Manufacturing expertise to meet high performance requirements žOffer standard products to highly complex integrated systems žGoal is to be the market leader and “go-to” source for microwave technology products and solutions žFY 2010 sales to U. S. Government were approximately 15%, žFY 2010 sales to Northrop Grumman were 20% and Lockheed Martin were 13% žNo other customer accounted for 10% or more of consolidated net sales for FY 2010 Jan. 1999 General Microwave Sept 2000 Mar. 2004 žIn 1992, Herley’s senior management made the strategic decision to take advantage of the fragmented nature of the microwave industry and began an acquisition plan to transform Herley into a focused and full service defense microwave technology company žKey to Herley’s growth strategy was acquiring complementary microwave technologies and component level businesses and fusing the respective technologies into one company, making the divisions both suppliers and customers of each other žConsolidated acquisitions into six current production facilities EWST Herley GMI EYAL Micro Systems Herley CTI Herley Lancaster Herley New England Herley GMIC Approximately 1,000 employees at seven manufacturing facilities, four in the United States one in the UK, and two in Israel ($Millions; FY Ending July 31) EA-18G Trident F-16 LAMPS F-18 AMRAAM EA-6B SSST SPEWS II F-15 IFF CALCM AFSAT žReceiver/Exciter Subsystem žReceiver Protectors žFrequency Generator Subsystem žLanding Systems žSynthesizers žLow Noise Amplifiers žPhase Shifters žFET Amplifiers žStep Attenuators žOscillators žUp/Down Converters žAltimeters žSimulators žIntegrated Microwave Assemblies F-15 F-16 F-18 Gripen Firefinder Eurofighter žIntegrated Microwave Assemblies žIntegrated Threat Radar, ECM, Target Generation žSimulator Systems žCHAMELEON II ECM/Target Generator žRSS8000 Series Radar Threat Simulators žMERTS Mobile EW and Radar Test System žRadar Environment Simulators (RES) žDigital RF Memories (DRFM) žPower Amplifiers žReceiver Protectors žReceivers žSynthesizers žHybrid Circuits E-2C E-2D EA-6B EA-18G Rivet Joint Test Ranges/Systems žCommunication Jamming Systems žUltra Wideband High Power Amplifier ž20 to 500 MHz in a single band žAM, FM, FSK, PSK, CW signals žUp to utput Power žNext Generation Network Radio žPower Amplifier Module ž225 to 400 MHz ž32-W CW Output Power žExtended Range Communications žUHF External Power Amplifier ž225 to 400 MHz ž100-W Output Power žReal-time Broadband Internet Service žAirborne SATCOM Power Amplifier ž128 kb/s Data Rate ž1600 to 1660 MHz Missile Seekers Communication Systems Medical & Scientific IED Countermeasures Jamming Systems žRadar and IFF Transponders žFlight Termination Receivers žFlight Termination Transmitters žPCM Encoder Systems žTelemetry Receivers žMobile/Integrated Range Instrumentation žRadar Altimeters žScoring Systems žGPS/INS Trackers žGPS Translators žAntennas žTest Sets žEncryption Modules žIntegrated Telemetry Receive Station žData Links žInstrumentation Support Packages Trident II D-5 AMRAAM SM3/SM6 JAGM CALCM JASSM SDB MALD žCommand and Control Ground Stations žSystem of choice for US Army, US Navy, and several international customers žCapable of flying four targets simultaneously žGPS Waypoint navigation and Mission planning žOver-the Horizon capability to 400 NM žSoftware configurable to fly a variety of targets žAirborne Avionics žCommand and control transponders adaptable to Iridium based technology žBuilt-in GPS receiver žAuto-pilots žScoring systems žIdentification Friend or Foe (IFF) transponders žPower management and conditioning žElectro-explosive devices žRadar tracking beacons BQM-34 BQM-74 MQM-107 BQM-167 QF-4 QF-16 Nuclear Magnetic Resonance (NMR) Magnetic Resonance Imaging (MRI) žHigh Power Amplifiers žRack-mounted amplifiers žInclude detection/protection circuitry ž Built-in power supplies ž Front panel metering and interface controls žWell-diversified among mission-critical platforms žHigh barriers to entry limit competition žCost and Length of development cycle žRisk associated with environmental and system qualification ž45 years of dedicated service to the microwave industry žProven performance leads to increased content EA-18G Trident F-16 LAMPS F-18 AMRAAM EA-6B MSST SPEWS II F-15 CALCM The NASDAQ Global Select Market: HRLY approximately 13.8 million shares outstanding at Fiscal Year End FY2007 (7/30/07) FY2008 (8/3/08) FY2009 (8/2/09) FY2010 (8/1/2010) Revenues International Revenues 27% 32% 33% 34% Operating Income (loss)(1) LT Debt (1) Shareholders Equity Debt to Total Capital (1) 2.8% 3.7% 8.1% 6.8% Common Share Data Diluted EPS - Continuing Operations Diluted Average Shares Outstanding (1) Excludes employment and litigation settlements and impairment of Goodwill ØWhere We Were §Protecting core business through quality products and strong customer relationships §Gaining more content on existing platforms by leveraging success into integrated sub-system and system work - “moving up the food chain” §Evaluating acquisition opportunities to target strategic markets,programs, customers and technologies §Aggressively pursuing new business opportunities and new programs §Capitalizing on growth of international militaries (e.g., India, South Korea, Turkey) §Long history of providing microwave systems and components to defense and commercial sectors §Settled all outstanding litigation, including July 2010 settlement of securities class action suits §New leadership team in 2009 and §Record financial performance in 2010, growing revenue to $188M and adjusted EBITDA to $28.2M §Significant funded backlog of $187 million as of July 2010 §Large number of single-source positions on long-term and well- funded defense programs ž Protect Our Core Business žQuality products and services žOn-time delivery žStrong customer relationships ž Gain More Content On Existing Platforms žLeverage success into higher level sub-system and system work - “move up the food chain” ž Evaluate Acquisition Opportunities žCreate synergies with existing companies žTarget strategic markets, programs, technology, customers Program / Platform Description P-8 Multi-Mission Maritime Aircraft (MMA) nNext-generation maritime surveillance aircraft to replace P-3 Orion Firefinder Radar System Upgrade (EQ-36) nMobile radar system designed to detect and track incoming artillery and rocket fire Fire Scout UAV (MQ-8) nUnmanned autonomous helicopter for ISR and precision targeting support QF-16 Full Scale Aerial Target nReusable full-scale aerial target drone modified from an F-16 Barak and Spyder Missiles nSurface-to-air anti-aircraft missile systems in use by foreign militaries Navy Sub-Scale Aerial Target (SSAT BQM-167X) nNext-generation Naval unmanned aerial target system Program / Platform Description Broad Area Maritime Surveillance (BAMS) nUAS system for persistent maritime ISR data collection and dissemination capability F-35 Joint Strike Fighter (JSF) nNext-generation multirole fighter aircraft Surface Electronic Warfare Improvement Program (SEWIP) nSpiral-block program to provide improved Fleet electronic warfare capability Joint Air-to-Ground Missile (JAGM) nNext-generation air-to-surface missile to replace current BGM-71 TOW, AGM-114 Hellfire and AGM-65 Maverick missiles Next Generation Jammer (NGJ) nEW jammer pod intended for the EA-18G Growler and F-35 Joint Strike Fighter Air and Missile Defense Radar (AMDR) nScalable solid-state radar suite intended for future Naval surface combatants žApproximately 34% of FY2010 Revenue was International ž1988 foreign sales were less than 1% žGrowth in the international marketplace is a company goal žFacilities in Israel and the UK have expanded Herley’s international reach žA strong backlog at EWST and Israel žAn extensive network of knowledgeable sales representatives around the globe žBusiness development is being expanded in Taiwan, Japan, Korea and India ž Focused defense-technology company ž Diversified portfolio of customers and programs ž Strong customer relationships ž Solid new business pipeline both domestic and international ž Continued organic growth ž Disciplined acquisition strategy Market leader in microwave technology v State-of-the-art microwave design and production expertise v Highly experienced employees and management v Entrenched on mission-critical platforms with an established and diversified customer base Herley Industries, Inc. 3061 Industry Drive, Suite 200 Lancaster, PA 17603 Telephone: 717 397-2777 Fax: 717 735-8123 http://www.herley.com
